
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.26


CUTTER & BUCK

701 North 34th Street, Suite 400
Seattle, WA 98103
1-800-929-9299

September 25, 2002

[                        ]
Cutter & Buck, Inc.
Seattle, WA 98103

Dear [            ],

        Because the Company is experiencing a turbulent situation, the Board of
Directors recently authorized a special Retention Incentive Program for a few
employees who are key to the Company's future success.

        You are certainly among those key people, and I am pleased to tell you
that you have been granted the following:

Retention Incentive

        If you are employed by the Company on March 20, 2004, the Company will
grant you a bonus of $                        . This payment will be paid as
soon after March 20, 2004 as practicable; or if the Company consummates a
merger, consolidation, sale of all or substantially all of the Company's assets
or liquidation, before then, 50% will be due upon consummation of the
transaction, and 50% six months thereafter.

        The purpose of this retention incentive payment is to entice you to stay
with Cutter & Buck in spite of the turbulence, and to help it get to a new level
of professionalism and profitability.

Severance Payment

        Alternatively, if the Company terminates your employment between now and
March 20, 2004 for any reason other than for cause, you will be paid a severance
benefit in an amount of $            , contingent upon your execution at that
time of a Severance Agreement in substantially the form of Exhibit A. As you can
see, that Agreement generally provides that you will release the Company from
any and all claims arising from your employment or its termination through the
date of the Agreement, and will agree not to solicit other employees, not to
disparage the Company, to keep Company information confidential, and that the
severance payment is in lieu of any other severance arrangement obligation. The
severance benefit will be paid in a single lump sum after the effective date of
your release. You will not receive this benefit if you resign or if you are
terminated for "cause" as defined in the attached Exhibit B.

        The purpose of this severance arrangement is to enable you to
concentrate on your work with us, rather than worrying about your job security.

Stock Option

        You were granted an option to purchase                        shares of
Company Common Stock as of September 20, 2002 at $3.31 per share, the closing
price per share of Company Common Stock on that date as reported by Nasdaq.
These options will fully vest on the earlier of (i) March 20, 2004, or (ii) upon
the consummation of a merger, consolidation, sale of all or substantially all of
the Company's assets, or liquidation by the Company.

        The purpose of this grant is to enable you to share in the results of
the difficult work the Company is doing to recover and to position itself for
the future. Or, if the Company consummates a

--------------------------------------------------------------------------------


merger, consolidation, sale of substantially all assets or liquidation, to give
you an incentive to align your interests directly with those of our
shareholders.

        You will receive the paperwork on the stock options shortly. Other terms
of the Retention Incentive Program are set forth in the attached Exhibit C.

        I hope this award enables you to do your best work during this period,
without worrying about the future. We need you and want you to be at your best;
that's why you were chosen for this Program.

        Because only a few people are eligible to participate in this Program,
it is very important that you do not discuss it. If you have questions or want
discussion, please talk with your member of the leadership team, or with Joni or
Fran.

Change in Control Agreement

        In addition to the Retention Incentive Program, our Board of Directors
has amended your Change in Control Agreements and Confidentiality and
Non-Competition Agreements, generally, (i) to decrease the effective control
thresholds that would trigger a change in control from 50% to 25%, (ii) to add
the occurrence of certain other events (i.e. sale of substantially all of the
Company's assets and change in a majority of the Company's Board of Directors)
that would trigger a change in control, (iii) to increase the protection period
following a change in control from one year to eighteen months, and (iv) to
increase your severance payment from 100% of annual base salary to 150% of
annual base salary (and correspondingly, to extend the obligations set forth in
your Confidentiality and Noncompetition Agreement). In addition to these
changes, we have also amended the definition of "Disability" and "Cause" to
conform with applicable law. Attached as Exhibit D is a copy of your amended
Change in Control Agreement (including your amended Confidentiality and
Non-Competition Agreement) marked with all the revisions. Please let Joni or
Fran know if you have any questions or concerns.

        In any undertaking, success depends on the vision, the will, the
efforts, and the integrity of key people. You and your work really matter, and I
thank you and appreciate your contribution.

CUTTER & BUCK INC.

Frances M. Conley
Chief Executive Officer

2

--------------------------------------------------------------------------------


EXHIBIT A



SEVERANCE AGREEMENT (INCLUDING RELEASE)


        The employment of [Employee name] ("[    ]") with Cutter & Buck Inc.
("Cutter & Buck") has ended. This Severance Agreement ("Agreement") acknowledges
[    ]'s election to accept a separation payment from Cutter & Buck in an amount
equal to [$            ], less all lawful deductions. In consideration of the
separation payment, [    ] and Cutter & Buck desire to settle and resolve all
possible disputes between them arising out of [    's] employment and to
memorialize their agreement regarding certain post-termination obligations
assumed by [            ]. It is, therefore, agreed as follows:

        1.    Confidentiality of Agreement; Agreement Not
Admission.    [            ] agrees to keep this Agreement confidential and not
to disclose any information contained in this Agreement, including the existence
or substance of the separation payment, except to [    ]'s personal attorney and
tax or financial advisor. [    ] agrees to inform each individual to whom
disclosure is made under this paragraph of the confidentiality provisions in
this Agreement. This Agreement is not an admission by Cutter & Buck that it (or
any of its employees) has violated any law or failed to fulfill any duty to
[            ].

        2.    Termination of Employment.    Cutter & Buck and [            ]
agree that all aspects of [            ]'s employment ceased effective [Date ].
[            ] represents that he has not knowingly participated in any
wrongdoing, misrepresentation, or breach of any duty to Cutter & Buck or to any
shareholder, investor, customer, vendor, employee or governmental regulator.

        3.    Separation Payment.    In consideration of [            ]'s
release and performance as set forth below, Cutter & Buck agrees to pay
[            ] separation pay equal to [            ], subject to all lawful
deductions. [            ] acknowledges that s/he received all wages, benefits
or other compensation due to him/her from Cutter & Buck and that this separation
payment is in excess of any wages, benefits or other compensation due to him/her
from Cutter & Buck.

        4.    Release.    [            ] accepts Cutter & Buck's undertakings in
this Agreement as full settlement of any and all claims, known or unknown,
arising out of or related to [            ]'s employment with Cutter & Buck,
including but not limited to any claims of lost wages, lost benefits,
discrimination, retaliation, or wrongful discharge. These claims are examples,
not a complete list, of the released claims, as it is the parties' intent that
[            ] release any and all claims, of whatever kind or nature, in
exchange for the severance arrangements set forth in Paragraph 3 above.
[            ] realizes this constitutes a full and final settlement of any and
all such claims, and except for obligations arising under this Agreement,
[            ] hereby also releases Cutter & Buck and its subsidiaries and
affiliates (together with their respective officers, directors, employees,
attorneys, accountants, agents, successors, assigns, and anyone else against
whom [            ] could assert a claim based on his/her employment with
Cutter & Buck from and against any liability to [            ] (or to anyone
else [            ] has power to bind in this settlement) arising out of or in
connection with the foregoing claims or matters.

        5.    ADEA Release.    [            ] acknowledges that s/he is
knowingly and voluntarily waiving and releasing any rights that he may have
under the Age Discrimination in Employment Act ("ADEA"). [            ] also
acknowledges that the consideration given for this Agreement is in addition to
anything of value to which [            ] was already entitled. [            ]
further acknowledges that s/he has been advised by this writing, as required by
the ADEA, that (a) this Agreement does not apply to any rights or claims that
may arise after the execution date of this Agreement; (b) [            ] should
consult with an attorney prior to executing this Agreement; (c) [            ]
has [            ] (    ) days to consider this Agreement (although
[            ] may choose to voluntarily execute this Agreement earlier and to
waive such period of consideration); (d) [            ] has seven (7) days
following the execution of this Agreement to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed

3

--------------------------------------------------------------------------------


by [            ] ("Effective Date"). Nothing in this Agreement prevents or
precludes [            ] from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.

        6.    Return of Company Property.    [            ] represents that on
or before his/her last day of work, s/he has returned to Cutter & Buck all
property and equipment furnished to or prepared by [            ] in the course
of or incident to his/her employment by Cutter & Buck, including, without
limitation, all books, manuals, records, reports, notes, contracts, lists, and
other documents or materials, or copies thereof (including computer files), the
master key, company credit card, computer equipment, agreements, and all other
proprietary information belonging, or relating to the business of Cutter & Buck
or any affiliate. [            ]'s obligation under this Agreement precludes
him/her from keeping any copies of Cutter & Buck's property or documents without
Cutter & Buck's express written permission for each such item of which s/he
wishes to retain a copy.

        7.    Other Performances Required of [            ].    [            ]
warrants and represents that s/he has not previously and will not in the future
disclose or use confidential information related to Cutter & Buck's customers,
personnel, designs, pricing, marketing plans, budgets, strategies, financial or
other proprietary information that is not otherwise available to the general
public, including but not limited to information covered under the Uniform Trade
Secrets Act, RCW 19.108 et seq., and that s/he will at all times continue to
keep all such information confidential. [            ] agrees to make himself
reasonably available for, and cooperate with, Cutter & Buck in connection with
transitioning his/her prior job duties and providing information in connection
with his prior job duties. [            ] further agrees that he will not
disparage Cutter & Buck, its officers, board members, directors, employees,
customers or agents in any way now or in the future. [            ] further
agrees that for a period of twelve (12) months following the Effective Date of
this Agreement, he will not, directly or indirectly, for himself or any other
person or entity: (i) induce or attempt to induce any employee, consultant,
independent sales representative or independent contractor of Cutter & Buck to
leave the employ of or terminate his, her or its contract with Cutter & Buck;
(ii) in any way interfere with the relationship between Cutter & Buck and any
employee, consultant, independent sales representative or independent contractor
of Cutter & Buck; (iii) call on, reveal the name of, or otherwise solicit,
accept business from or attempt to entice away from Cutter & Buck any actual or
identified potential customer of Cutter & Buck, nor will s/he assist others in
doing any prohibited act identified above.

        8.    Agreement to Repay.    These obligations of confidentiality,
transition cooperation, nondisparagement, and nonsolicitation are material parts
of the consideration and inducement to Cutter & Buck to provide the Separation
Payment set forth herein. [            ] understands and acknowledges that the
provisions in this Paragraph 8 are necessary and reasonable to protect Cutter &
Buck in the conduct of its business and that compliance with this Paragraph will
not prevent him/her from pursuing his/her livelihood. However, should any court
find that any provision of this Paragraph is unreasonable, invalid or
unenforceable, whether in period of time or otherwise, then in that event the
parties hereby agree that this Paragraph shall be interpreted and enforced to
the maximum extent which the court deems reasonable. If [    ] breaches any
provision of this Agreement or if any of [    ]'s representations in the
Agreement is false, [            ] further understands and agrees to repay the
Separation Payment and to pay Cutter & Buck's reasonable attorney fees, costs
and damages that result from [    ]'s breach.

        9.    General.    This Agreement (i) contains the entire understanding
of the parties with respect to the subject matter covered; (ii) supersedes all
prior or contemporaneous understandings; (iii) may only be amended in a written
instrument signed by both parties; (iv) is binding on and inures to the benefit
of the heirs, successors and assigns of each party; and (v) shall be governed by
the laws of the State of Washington, except to the extent superseded by federal
law, including the Employee Retirement

4

--------------------------------------------------------------------------------


Income Security Act of 1974. Each party warrants that he, she or it is the true
party in interest, and fully authorized to execute this Agreement.

        10.    Knowing and Voluntary Waiver.    [            ] acknowledges that
s/he has been advised to consult with an attorney, and has had the opportunity
to do so, before signing this Agreement, which [            ] has been given a
reasonable period of time to consider.

        11.    Payment of Separation Payment.    The separation payment promised
in paragraph 3 will be paid to [            ] in a single check on the eighth
day after [            ]'s execution of this Agreement.

        PLEASE READ CAREFULLY. THIS IS A VOLUNTARY AGREEMENT THAT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Date:       [   ]      

--------------------------------------------------------------------------------

         
Date:
 
 
 
Cutter & Buck Inc.
     

--------------------------------------------------------------------------------

         
 
 
 
 
By:
 
 
           

--------------------------------------------------------------------------------

        Frances M. Conley
Title: Chief Executive Officer


5

--------------------------------------------------------------------------------


EXHIBIT B



DEFINITION OF "CAUSE"


        Each of the following shall constitute "Cause" for termination,
resulting in ineligibility for any severance benefit:

        (1)  any violation by a participant in the program of any material
obligation under the Severance Agreement;

        (2)  conviction for commitment of a felony, or any crime involving
dishonesty or moral turpitude;

        (3)  any violation of law which has a material adverse effect on the
Company;

        (4)  habitual abuse of alcohol or a controlled substance under
circumstances that adversely affect the participant's performance of his or her
duties in any way;

        (5)  theft or embezzlement from the Company;

        (6)  repeated unexcused absence from work;

        (7)  Disability of participant, which shall mean any physical, mental or
other health condition which renders the participant unable to perform the
essential functions of his or her position with or without reasonable
accommodation;

        (8)  Death of participant; and

        (9)  repeated failure or refusal by participant to carry out the
reasonable directives, orders or resolutions of the Company's Board of Directors
or any supervisor, manager, director, or officer to whom he or she reports.

6

--------------------------------------------------------------------------------


EXHIBIT C



GENERAL TERMS OF RETENTION INCENTIVE PROGRAM


        1.    The Compensation Committee of the Board of Directors of the
Company (the "Committee") shall administer the Retention Incentive Program and
adopt rules and regulations to implement the Retention Incentive Program.
Decisions of the Committee shall be final and binding on all parties who have an
interest in the Retention Incentive Program. The Committee may at any time amend
the Retention Incentive Program, provided that such action shall not adversely
affect the participants in the Retention Incentive Program.

        2.    No eligible employee shall earn any portion of a cash payment
under the Retention Incentive Program unless and until the specific date set
forth in this Program. If an eligible employee ceases to be employed by either
the Company or one or more of its subsidiaries for any reason on or before the
date when the cash payment is due, then he or she shall not earn or receive any
cash payment under the Retention Incentive Program.

        3.    No cash payment under the Retention Incentive Program shall
actually be funded, set aside or otherwise segregated prior to payment. The
obligation to pay the cash payment under the Retention Incentive Program shall
at all times be an unfunded and unsecured obligation of the Company. Retention
Incentive Program participants shall have the status of general creditors and
shall look solely to the general assets of the Company for the payment of their
cash payments.

        4.    No Retention Incentive Program participant shall have the right to
alienate, pledge or encumber his or her interest in the Retention Incentive
Program, and such interest shall not (to the extent permitted by law) be subject
in any way to the claims of the employee's creditors or to attachment, execution
or other process of law.

        5.    No action of the Company in establishing the Retention Incentive
Program, no action taken under the Retention Incentive Program by the Committee
and no provision of the Retention Incentive Program itself shall be construed to
grant any person the right to remain in the employ of the Company or its
subsidiaries for any period of specific duration. Rather, each employee will be
employed "at will," which means that either such employee or the Company may
terminate the employment relationship at any time and for any reason, with or
without cause.

        6.    This Retention Incentive Program document is the full and complete
agreement between the eligible employees and the Company on the terms described
herein.

7

--------------------------------------------------------------------------------





EXHIBIT D



CHANGE IN CONTROL AGREEMENT
FOR
                                                 
(As amended September 18, 2002)


        This Agreement is entered into this 9th day of September, 2002, by and
between Cutter & Buck Inc. (the "Company")
and                        ("Executive"). Executive is an at-will employee of
the Company. The parties wish to provide Executive with severance benefits if
Executive's employment is terminated in connection with a change in control of
the Company. The Company is willing to provide such benefits if Executive enters
into the Company's form of Confidentiality and Non-Competition Agreement for
executive officers.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions contained herein, the parties hereby agree as follows:

        1.    CHANGE IN CONTROL.    

        (a)  If, within the period commencing 90 days prior to the date of
occurrence (the "Event Date") of a Control Event and ending on the date eighteen
(18) months after the Event Date (the "Window"), the Company terminates
Executive's employment (other than for Cause) or Executive resigns for Good
Reason, the Company shall pay to Executive the Severance Payment in immediately
available funds. If the termination occurs prior to the Control Event, the
Severance Payment is due on the twentieth business day following the Event Date;
if the termination occurs on or subsequent to the Event Date, the Severance
Payment is due on the twentieth business day following the date of termination
(the "Termination Date").

        (b)  The Severance Payment shall be equal to [150%] of Executive's
annual base salary as of the Termination Date. If the Termination Date occurs
during the Window but prior to the Control Event, the Severance Payment shall be
reduced by the sum of any severance payments previously received by Executive
from the Company (but not below zero).

        (c)  Each of the following shall constitute a "Control Event":

        (1)  the acquisition of Common Stock of the Company (the "Common Stock")
by any "Person" (as such term is defined in the Rights Agreement dated as of
November 20, 1998 between the Company and Mellon Investor Services LLC (the
"Rights Plan"), together with all Affiliates and Associates (as such terms are
defined in the Rights Plan) of such Person, such that such Person becomes, after
the date of this Agreement, the Beneficial Owner (as defined in the Rights Plan)
of twenty-five percent (25%) or more of the shares of Common Stock then
outstanding, but shall not include any such acquisition by (i) the Company,
(ii) any subsidiary of the Company, (iii) any employee or director of the
Company as of the date hereof, or (iv) any employee benefit plan of the Company
or of any subsidiary of the Company or any Person or entity organized, appointed
or established by the Company for or pursuant to the terms of any such employee
benefit plan; or

        (2)  the consummation of any merger, consolidation, reorganization or
other transaction providing for the conversion or exchange of twenty-five
percent (25%) or more of the outstanding shares of Common Stock into securities
of any Person, or cash, or property, or a combination of any of the foregoing;
or

        (3)  the consummation of any sale or other disposition of all or
substantially all of the assets of the Company; or

8

--------------------------------------------------------------------------------




        (4)  individuals who, as of the date hereof, constitute the Company's
Board of Directors (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Company's Board of Directors; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for the election by the Company's shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors.

        (d)  Each of the following shall constitute "Good Reason", provided that
it occurs during the Window:

        (1)  the material diminution of Executive's position, duties,
responsibilities or status with the Company or its successor, as compared with
the position, duties, responsibilities or status of Executive with the Company
immediately prior to the Event Date, except in connection with the termination
of Executive for Cause;

        (2)  the Company's assignment of Executive on a substantially full-time
basis to work at a location where the distance between the new location and
Executive's principal residence is at least 20 miles greater than the distance
between the former location and such residence; provided, however, that this
paragraph shall not apply to travel in the furtherance of the Company's business
to an extent substantially consistent with Executive's business travel
obligations as of the date hereof;

        (3)  the Company's failure to obtain an assumption of the obligations of
the Company to perform this Agreement by any successor to the Company;

        (4)  any reduction in Executive's base salary, or a material reduction
in benefits payable to Executive or failure of the Company to pay Executive any
earned salary, bonus or benefits except with the prior written consent of
Executive;

        (5)  the exclusion or limitation of Executive from participating in some
form of variable compensation plan which provides the Executive the opportunity
to achieve a level of total compensation (base salary plus variable
compensation) consistent with what the Executive had the opportunity to earn at
the Event Date; or

        (6)  any demand by any director or officer of the Company that Executive
take any action or refrain from taking any action where such action or inaction,
as the case may be, would violate any law, rule, regulation or other
governmental pronouncement, court order, decree or judgment, or breach any
agreement or fiduciary duty.

        (e)  Each of the following shall constitute "Cause":

        (1)  any violation by Executive of any material obligation under this
Agreement or the attached Confidentiality and Non-Disclosure Agreement;

        (2)  conviction for commitment of a felony;

        (3)  any violation of law which has a material adverse effect on the
Company;

        (4)  habitual abuse of alcohol or a controlled substance under
circumstances that adversely affect the Executive's performance of his or her
duties in any way;

        (5)  theft or embezzlement from the Company;

        (6)  repeated unexcused absence from work;

9

--------------------------------------------------------------------------------




        (7)  Disability of Executive (as defined below); and

        (8)  repeated failure or refusal by Executive to carry out the
reasonable directives, orders or resolutions of the Company's Board of Directors
or any officer to whom he or she reports.

        (f)    "Disability" shall mean any physical, mental or other health
condition which renders the Executive unable to perform the essential functions
of his or her position with or without reasonable accommodation. Any
disagreement as to whether Executive is disabled shall be resolved by a
physician selected by the Company after an examination of Executive. Executive
hereby consents to such physical examination and to the examination of all
medical records of Executive necessary, in the judgment of the examining
physician, to make the determination of disability.

        (g)  Notwithstanding any other provision of this Agreement to the
contrary, in the event that any severance or other payment, benefit or right
payable or accruing to Executive hereunder or under any of the Company's benefit
plans (the "Benefit Plans") would constitute a "parachute payment" as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
"Code"), then the total amount of severance and other payments or benefits
payable to Executive hereunder and under the Benefit Plans which is deemed to
constitute a "parachute payment" shall not exceed and shall, if necessary, be
reduced to an amount (the "Revised Severance Payment") equal to 2.99 times
Executive's "base amount" as defined in Code Section 280G(b)(3). In the event of
a disagreement between the Company and Executive as to whether the provisions of
Code Section 280G are applicable or the amount of the Revised Severance Payment,
such determination shall be made by the Company's independent public accountants
or, if such firm is unable or unwilling to render such a determination, then by
a law firm mutually acceptable to Executive and the Company. All costs relating
to such determination shall be borne by the Company. The Company and the
Executive shall cooperate in good faith to make the determination required by
this Section 1(g) by mutual agreement not later than the later of: (i) the fifth
day preceding the date that the Severance Payment is or would be due or (ii) the
earlier of (x) the tenth day following the expiration of any period of
accelerated vesting of options to purchase the Company's Common Stock provided
by Section 5(n) of the Benefit Plan or (y) the tenth day following the date of
exercise by Executive of his or her last remaining option which was exercisable
solely due to the application of Section 5(n) of the Benefit Plan. Pending the
final calculation of the Severance Payment or Revised Severance Payment, the
Company shall pay the amounts described under subsection (b) above at the time
and in the manner provided herein; provided that, pending such determination,
such payments shall be reduced by such amounts as the Company estimates in good
faith to be necessary to satisfy its tax (including excise tax) withholding
obligations and effect the reduction in the amount of the Severance Payment, as
contemplated by this subsection 1(g). The aggregate amount of any compensation
actually paid or provided to Executive under the terms of this Agreement and in
excess of the Revised Severance Payment shall be deemed, to the extent of such
excess, a loan to Executive payable upon demand and bearing interest at the rate
of 8% per annum.

        2.    CONFIDENTIALLY AND NON-COMPETITION AGREEMENT.    In consideration
of the obligations undertaken by the Company pursuant to this Agreement,
contemporaneously with the execution of this Agreement, Executive and the
Company shall enter into the form of Confidentiality and Non-Competition
Agreement attached hereto as EXHIBIT A and each agreement shall be effective
only if both agreements have been executed.

        3.    TERM OF AGREEMENT.    The Company's obligations under Section 1 of
this Agreement shall expire with respect to Control Events occurring on or after
the second anniversary of the date of this Agreement ("Initial Expiration
Date"), provided however, that such obligations shall automatically extend for
one (1) year on each anniversary of the Initial Expiration Date unless
terminated by the Company effective as of the last day of the then current one
(1) year extension by written notice to

10

--------------------------------------------------------------------------------


that effect delivered to the Executive not fewer than ninety (90) days prior to
such anniversary of the Expiration Date.

        4.    AT WILL EMPLOYMENT.    Unless and to the extent otherwise agreed
by the Company and Executive in a separate written employment agreement,
Executive's employment shall be "at will", with either party permitted to
terminate the employment at any time, with or without cause. No term of any
employment agreement between the Company and Executive shall be construed to
conflict with, lessen or expand the obligations of the parties under this
Agreement.

        5.    NOTICES.    All notices and other communications called for or
required by this Agreement shall be in writing and shall be addressed to the
parties at their respective addresses stated below or to such other address as a
party may subsequently specify by written notice and shall be deemed to have
been received (i) upon delivery in person, (ii) five days after mailing it by
U.S. certified or registered mail, return receipt requested and postage prepaid,
or (iii) two days after depositing it with a commercial overnight carrier which
provides written verification of delivery:

To the Company:   701 N. 34th Street, Suite 400
Seattle, Washington 98103
Attention: Chief Executive Officer
To Executive:
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

        6.    WITHHOLDING.    Except as described in subsection 1(g) of this
Agreement, all payments due to and all benefits to be provided to Executive
hereunder shall be subject to reduction for any applicable withholding taxes,
including excise taxes.

        7.    ASSIGNMENT.    Executive's rights and duties hereunder are
personal to Executive and are not assignable to others, but Executive's
obligations hereunder will bind his heirs, successors, and assigns. The Company
may assign its rights under this Agreement in connection with any merger or
consolidation of the Company or any sale of all or any portion of the Company's
assets (including, without limitation, any division or product line), provided
that any such successor or assignee expressly assumes in writing the Company's
obligations hereunder.

        8.    NO DUTY TO MITIGATE.    Executive shall not be required to
mitigate the amount of any payment made or benefit provided hereunder. The
Company may offset any payment due hereunder by the amount of damages to the
Company resulting from any breach of this Agreement by Executive.

        9.    GENERAL.    This Agreement constitutes the exclusive agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings of the parties. No waiver of or forbearance to
enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision.
This Agreement will be governed by the local laws of the State of Washington
without regard to its conflicts of laws rules to the contrary. The parties
hereby consent to the exclusive jurisdiction and venue of the state and federal
courts sitting in King County, Washington for all matters and actions arising
under this Agreement. The prevailing party shall be entitled to reasonable
attorneys' fees and costs incurred in connection with such litigation. No term
hereof shall be construed to limit or supersede any other right or remedy of the
Company under applicable law with respect to the protection of trade secrets or
otherwise. If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.

11

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
as of the date first above written.

CUTTER & BUCK INC.   EXECUTIVE:
By:
    

--------------------------------------------------------------------------------


 
Signature
    

--------------------------------------------------------------------------------

  Frances M. Conley   Printed Name:   Its: Chief Executive Officer      

12

--------------------------------------------------------------------------------


EXHIBIT A


TO CHANGE IN CONTROL AGREEMENT


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
FOR
                                                 


        This Agreement is entered into this        day
of                        , 2002, by and between Cutter & Buck Inc. (the
"Company") and                        ("Executive"). Executive is an at-will
employee of the Company. In consideration of entering into an agreement to
provide Executive with severance benefits if Executive's employment is
terminated in connection with a change in control in the Company, Executive
promises, on the terms set forth herein, at all times to protect the Company's
proprietary information and to not compete with the Company following
termination of Executive's employment in connection with a change in control.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions contained herein, the parties hereby agree as follows:

        1.    Non-competition and Non-solicitation.    

        (a)  Executive agrees that during the term of Executive's employment
with the Company and, subject to receipt of the Severance Payment (as defined
below) by the Executive, until eighteen (18) months following the Termination
Date (as defined below), Executive will not in any capacity directly or
indirectly engage in, assist others to engage in or own a material interest in
any business or activity that is, or is preparing to be, in competition with the
Company with respect to any product or service sold or service provided by the
Company up to the time of termination of employment in any geographical area in
which at the time of termination of employment such product or service is sold
or is actively engaged in. For the purposes of this Agreement, the terms
"Severance Payment" and "Termination Date" shall have the meanings assigned to
them in the Change in Control Agreement (as defined in Section 6 below).

        (b)  Executive further agrees that during the period stated above,
he/she will not directly or indirectly call on, reveal the name of, or otherwise
solicit, accept business from or attempt to entice away from the Company any
actual or identified potential customer of the Company, nor will he/she assist
others in doing so. Executive further agrees that he/she will not, during the
period stated above, encourage or solicit any other employee or consultant of
the Company to leave such employment for any reason, nor will he/she assist
others to do so.

        (c)  Executive acknowledges that the covenants in this Section 1 are
necessary and reasonable to protect the Company in the conduct of its business
and that compliance with such covenants will not prevent him/her from pursuing
his/her livelihood. However, should any court find that any provision of such
covenants is unreasonable, invalid or unenforceable, whether in period of time,
geographical area, or otherwise, then in that event the parties hereby agree
that such covenants shall be interpreted and enforced to the maximum extent
which the court deems reasonable.

        2.    Trade Secrets and Confidential Information.    

        (a)  Executive acknowledges that the Company's business and future
success depend upon the preservation of the trade secrets and other confidential
information of the Company and its suppliers and customers (the "Secrets"). The
Secrets may include, without limitation, existing and to-be-developed or
acquired product designs, new product plans or ideas, market surveys, the
identities of past, present or potential customers, business and financial
information, pricing methods or data, terms of contracts with present or past
customers, proposals or bids, marketing

13

--------------------------------------------------------------------------------

plans, personnel information, procedural and technical manuals and practices,
servicing routines, and parts and supplier lists proprietary to the Company or
its customers or suppliers, and any other sorts of items or information of the
Company or its customers or suppliers which are not generally known to the
public at large. Executive agrees to protect and to preserve as confidential
during and after the term of his employment all of the Secrets at any time known
to Executive or in his/her possession or control (whether wholly or partially
developed by Executive or provided to Executive, and whether embodied in a
tangible medium or merely remembered).

        (b)  Executive shall mark all items containing any of the Secrets with
prominent confidentiality notices acceptable to the Company. Executive shall
neither use nor allow any other person to use any of the Secrets in any way,
except for the benefit of the Company and as directed by Executive's supervisor.
All material containing or disclosing any portion of the Secrets shall be and
remain the property of the Company, shall not be removed from the Company's
premises without specific consent from an officer of the Company, and shall be
returned to the Company upon the termination of Executive's employment or the
earlier request of Executive's supervisor. At such time, Executive shall also
assemble all materials in his possession or control which contain any of the
Secrets, and promptly deliver such items to the Company.

        3.    Intellectual Properties.    

        (a)  All ownership, copyright, patent, trade secrecy and other rights in
all works, designs, inventions, ideas, manuals, improvements, discoveries,
processes, customer lists or other properties (the "Intellectual Properties")
made or conceived by Executive during the term of his/her employment by the
Company shall be the rights and property solely of the Company, whether
developed independently by Executive or jointly with others, and whether or not
developed or conceived during regular working hours or at the Company's
facilities, and whether or not the Company uses, registers, or markets the same.

        (b)  In accordance with the Company's policy and RCW 49.44.140 and RCW
49.44.150, this Agreement (other than Subsection 3(c)) does not apply to, and
Executive has no obligation to assign to the Company, any invention for which no
Company trade secrets and no equipment, supplies, services, or facilities of the
Company were used and which was developed entirely on Executive's own time,
unless: (i) the invention relates directly to the business of the Company,
(ii) the invention relates to actual or demonstrably anticipated research or
development work of the Company, or (iii) the invention results from any work
performed by Executive for the Company.

        (c)  If and to the extent that Executive makes use, in the course of his
employment, of any items or Intellectual Properties previously developed by
Executive or developed by Executive outside of the scope of this Agreement,
Executive hereby grants the Company a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license (with right to sublicense) to make, use, sell,
copy, distribute, modify, and otherwise to practice and exploit any and all such
items and Intellectual Properties.

        (d)  Executive will assist the Company as reasonably requested during
and after the term of his employment to further evidence and perfect, and to
enforce, the Company's rights in and ownership of the Intellectual Properties
covered hereby, including without limitation, the execution of additional
instruments of conveyance and assisting the Company with applications for
patents or copyright or other registrations.

        4.    Authority and Non-Infringement.    Executive warrants that any and
all items, technology, and Intellectual Properties of any nature developed or
provided by Executive under this Agreement and in any way for or related to the
Company will be original to Executive and will not, as provided to the Company
or when used and exploited by the Company and its contractors and customers and
its and

14

--------------------------------------------------------------------------------

their successors and assigns, infringe in any respect on the rights or property
of Executive or any third party. Executive will not, without the prior written
approval of the Company, use any equipment, supplies, facilities, or proprietary
information of any other party. Executive warrants that Executive is fully
authorized to enter into employment with the Company and to perform under this
Agreement, without conflicting with any of Executive's other commitments,
agreements, understandings or duties, whether to prior employers or otherwise.
Executive will indemnify the Company for all losses, claims, and expenses
(including reasonable attorneys' fees) arising from any breach of by him/her of
this Agreement.

        5.    Remedies.    The harm to the Company from any breach of
Executive's obligations under this Agreement may be wholly or partially
irreparable, and Executive agrees that such obligations may be enforced by
injunctive relief and other appropriate remedies, as well as by damages. If any
bond from the Company is required in connection with such enforcement, the
parties agree that a reasonable value of such bond shall be $5,000. Any amounts
received by Executive or by any other through Executive in breach of this
Agreement shall be held in constructive trust for the benefit of the Company.

        6.    Executive Agreement.    In consideration of the obligations
undertaken by Executive pursuant to this Agreement, contemporaneously with the
execution of this Agreement, Executive and the Company are entering into a
Change in Control Agreement (the "Change in Control Agreement"), and each
agreement shall be effective only if both agreements have been executed.

        7.    At Will Employment.    Unless and to the extent otherwise agreed
by the Company and Executive in a separate written employment agreement,
Executive's employment shall be "at will", with either party permitted to
terminate the employment at any time, with or without cause. No term of any
employment agreement between the Company and Executive shall be construed to
conflict with or lessen Executive's obligations under this Agreement.

        8.    Notices.    All notices and other communications called for or
required by this Agreement shall be in writing and shall be addressed to the
parties at their respective addresses stated below or to such other address as a
party may subsequently specify by written notice and shall be deemed to have
been received (i) upon delivery in person, (ii) five days after mailing it by
U.S. certified or registered mail, return receipt requested and postage prepaid,
or (iii) two days after depositing it with a commercial overnight carrier which
provides written verification of delivery:

To the Company:   701 N. 34th Street, Suite 400
Seattle, Washington 98103
Attention: Chief Executive Officer
To Executive:
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

        9.    Assignment.    Executive's rights and duties hereunder are
personal to Executive and are not assignable to others, but Executive's
obligations hereunder will bind his/her heirs, successors, and assigns. The
Company may assign its rights under this Agreement in connection with any merger
or consolidation of the Company or any sale of all or any portion of the
Company's assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company's obligations under the Executive Agreement.

        10.    General.    This Agreement constitutes the exclusive agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings of the parties. No waiver of or forbearance to
enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision.
This Agreement will be governed by the local laws of the State of Washington
without regard to its conflicts of laws rules to the contrary. The parties
hereby consent to the exclusive jurisdiction and venue of the state and federal
courts residing in King County,

15

--------------------------------------------------------------------------------


Washington for all matters and actions arising under this Agreement. The
prevailing party shall be entitled to reasonable attorneys' fees and costs
incurred in connection with such litigation. No term hereof shall be construed
to limit or supersede any other right or remedy of the Company under applicable
law with respect to the protection of trade secrets or otherwise. If any
provision of this Agreement is held to be invalid or unenforceable to any extent
in any context, it shall nevertheless be enforced to the fullest extent allowed
by law in that and other contexts, and the validity and force of the remainder
of this Agreement shall not be affected thereby.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
as of the date first above written.

CUTTER & BUCK INC.   EXECUTIVE:
By:
    

--------------------------------------------------------------------------------


 
Signature
    

--------------------------------------------------------------------------------

  Frances M. Conley   Printed Name   Its: Chief Executive Officer      

16

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.26


EXHIBIT A



SEVERANCE AGREEMENT (INCLUDING RELEASE)

EXHIBIT B



DEFINITION OF "CAUSE"

EXHIBIT C



GENERAL TERMS OF RETENTION INCENTIVE PROGRAM

EXHIBIT D



CHANGE IN CONTROL AGREEMENT FOR (As amended September 18, 2002)

EXHIBIT A



CONFIDENTIALITY AND NON-COMPETITION AGREEMENT FOR
